Citation Nr: 0739487	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irregular heart beat (also claimed as heart condition and 
chest pains).

3.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.R.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in August 2007 at the RO; 
a transcript is of record. 

The issues of entitlement to service connection for PTSD and 
an increased rating for service-connected bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2004, the Board denied the claim of entitlement 
to service connection for irregular heart beat based on the 
finding that there was no competent evidence linking a 
current disability manifested by an irregular heart beat with 
his active service.

2.  The evidence submitted since the June 2004 Board decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for hypertension, bilateral carpal tunnel 
syndrome, and a disability of the lumbar spine or raise a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The Board decision of June 2004 is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2003 & 2007). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
irregular heart beat.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Peligrini II).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in January 2005, the RO 
advised the veteran of what the evidence must show to reopen 
his previously denied claim of entitlement to service 
connection for irregular heart beat.  In addition, the letter 
explained what types of evidence qualified as "new" and 
"material" evidence, and informed him of the reason why his 
claim was previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  In the January 2005 correspondence the RO 
also informed the veteran of what evidence VA would obtain, 
and what evidence he was expected to obtain.  The RO also 
requested that he provide any evidence in his possession that 
pertained to the claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this regard, the 
Board notes that the March 2006 SOC clearly addressed the 
reasons and bases for why the veteran's claim was not being 
reopened. 

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although this notice was not provided until after the initial 
AOJ decision, any Pelegrini II violation was harmless error.  
For reasons explained more fully below, the Board is not 
reopening the veteran's claim.  Thus, no disability rating or 
effective date will be assigned.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, personnel file, Social Security Administration 
records, and treatment records from the Columbia, South 
Carolina VA Medical Center (VAMC), dated from March 2002 to 
January 2007.  The VAMC records were from the Dorn Veterans 
Hospital and the Orangeburg Outpatient Clinic.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal.

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion, but only in 
certain circumstances.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For claims to reopen finally adjudicated 
claims, VA must provide a medical examination or obtain a 
medical opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii) (2007).  

Here, the veteran was not provided with a VA examination for 
his irregular heart beat claim, but the Board does not find 
the failure to provide such an examination in this case to be 
remandable error.  For reasons explained more fully below, 
the Board does not find that new and material evidence has 
been presented with respect to the irregular heart beat 
claim.  Thus, VA had no duty to provide a medical examination 
for this claimed condition and the failure to do so is not a 
breach of its duty to assist.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for irregular heart beat was 
denied in a September 2001 rating decision.  The veteran 
appealed that decision to the Board.  In June 2004, the Board 
denied the claim based on the finding that there was no 
competent evidence linking a current disability manifested by 
an irregular heart beat with his active service.  The veteran 
failed to appeal that decision and it became final.  In a 
rating decision dated in October 2005, the RO declined to 
reopen the claim.  The veteran appealed that decision and his 
appeal is properly before the Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in June 2004 follows.

The veteran's service medical records showed that in December 
1965 the veteran was seen with complaints of pain in the left 
chest.  No history of heart disease was noted and physical 
examination was within normal limits.  The diagnostic 
impression noted no evidence of pathology.  The veteran's 
separation examination in April 1966 was negative for any 
heart abnormalities.  The accompanying report of medical 
history failed to reflect complaints of heart abnormalities 
or chest pain.  

Private medical records dated from 1986 to 2000 essentially 
reflected treatment for a variety of conditions, including 
hypertensive cardiovascular disease, recurrent chest pain, 
and anxiety.  

An October 1986 medical record noted that the veteran was 
seen with complaints of heart fluttering and slowing.  The 
diagnostic impression was palpitations and chest pain with 
questionable inhalation of fumes.  The examination physician 
also noted that the veteran's symptoms were possibly 
reoccurrence of a chronic problem.  It was also noted that 
the veteran had a history of "heart fluttering" but that 
records of this were not available.  

Medical records from Regional Medical Center of Orangeburg 
and Calhoun Counties showed that the veteran received 
treatment there for complaints of palpitations, shortness of 
breath, and chest pain between August 1990 and November 2000.  

A discharge summary from Providence Hospital, dated in May 
1997, revealed that the veteran was treated there for chest 
tightness that was determined to be of noncardiac origin.  

In a statement dated in January 2001, the veteran asserted 
that his irregular heart beat and blood pressure began in 
1964 and had existed since that time.  The veteran stated 
that he had visited the Regional Medical Center Emergency 
Room 17 times for irregular heart beat and a nerve problem.  
The veteran stated that he needed to take medication to 
control his heart beat.

Evidence associated with the claims file after the last final 
denial in June 2004 follows.

Records from Dr. G.N., dated from August 1990 to April 2005, 
showed treatment for irregular heart beat.  
 
A discharge summary from Providence Hospital, dated in May 
1997, revealed that the veteran was treated there for chest 
tightness that was determined to be of noncardiac origin.  

In treatment records from Dr. T.J., dated from May 1999 to 
June 2000, the doctor noted heart palpitations that he 
believed to be stress related.

Emergency Department Report from the Regional Medical Center 
of Orangeburg and Calhoun Counties, showing that the veteran 
received treatment for complaints of irregular heart beat in 
February 2002, March 2002.  The veteran's diagnosis upon 
discharge was anxiety state and hypertension.  
	
A Social Security Administration Disability Determination, 
dated in January 2002, showed that the veteran was denied 
disability benefits. 

At the veteran's Travel Board hearing, he testified that he 
first began having problems with his heart when he was in 
Germany during his active duty.  The veteran alleged that he 
noticed an irregular heart beat and that he had to be taken 
to Heidelberg Hospital.  The veteran stated that he had 
problems with his heart from the time of his discharge in 
1966 and first began receiving treatment for it in 1987.  The 
veteran also testified that he saw a few doctors in New York 
in 1971 or 1972 for this condition.  

Analysis 
 
The Board finds that the evidence submitted after the June 
2004 Board decision is both cumulative and redundant of 
evidence of record at that time.  The additional evidence 
consists of private medical records showing treatment for 
heart palpitations after 1986.  While "new," this evidence 
is not new because it fails to establish that the veteran 
heart palpitations were incurred or aggravated by his 
military service.  The veteran's own statements that his 
condition began during service and existed since that time.  
These contentions were previously considered by the Board at 
the time of the last final denial and therefore not "new."  
As such, the additionally submitted evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
that his heart palpitations were incurred in or aggravated by 
service, and does not raise a reasonable possibility of 
substantiating either claim.  Evidence that would be 
considered new and material, for example, would include 
medical records dated from the time of his discharge to 1986 
showing continuity of symptomatology; the veteran has not 
submitted such evidence.  Accordingly, having determined that 
new and material evidence has not been submitted, the claim 
is not reopened.  

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for irregular heart beat, and 
the appeal is denied.


REMAND

At the veteran's Travel Board hearing in August 2007, he 
testified that his hearing loss had worsened since the last 
VA examination in August 2006.  Pursuant to section 5103A, 
the Secretary's duty to assist the veteran includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1) 
(West 2002).  The duty to provide a contemporaneous 
examination arises when the evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994);  38 C.F.R. § 3.327(a) (2006).  An examination which 
was adequate for purposes of determination of the claim by 
the agency of original jurisdiction will ordinarily be 
adequate for purposes of the Board's determination, except to 
the extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability 
satisfies the criteria warranting a new VA examination and 
the issue must be remanded for such action. 

In a written statement, the veteran has reported several PTSD 
stressors that allegedly occurred during his active duty.  At 
the veteran's Travel Board hearing in August 2007, he 
provided additional information about one of these incidents.  
Specifically, the veteran recalled a time when he was in 
basic training at Fort Gordon, in either July or August 1963, 
when another soldier was killed after being run over by a 
truck.  The veteran claimed that he usually drove the truck, 
but that on that day, another soldier drove it instead.  
Although he did not witness the accident, he stated that 
arrived upon the accident shortly after it occurred, and that 
he saw the victim of the accident pinned under the wheel of 
the truck.  The veteran could not recall the name of the 
soldier who had been killed.  However, he was able to recall 
the name of the driver of the truck (W.R.).  The Board finds 
that the veteran has provided enough details of this alleged 
incident (approximate date, location, and driver) for the RO 
to conduct a search for the purpose of attempting to verify 
it.

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran to submit a more 
specific and detailed statement, if 
possible, describing his alleged 
stressors.  He should be informed that 
specific dates, locations, 
circumstances and names of those 
involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

2. The veteran should be afforded an 
appropriate audiological examination to 
ascertain the severity of the service-
connected bilateral hearing loss.  

3. Request that the U.S. Army and Joint 
Service Records Research Center (JSRRC) 
review history of the veteran's unit 
for the period of July and August 1963 
for the purpose of verifying whether a 
soldier was killed after being run over 
by a truck at Fort Gordon.  The RO/AMC 
should also contact Fort Gordon 
directly and the Judge Advocate General 
(JAG) Office at Fort Gordon and ask 
them provide any information with 
regard to the reported incident.  In 
all instances, the name of the 
individual identified as the driver of 
the vehicle (W.R.) should be provided 
along with a full description of the 
event, to include the approximate date.  
The RO/AMC should also contact the 
State Police of Georgia and ask if an 
accident report was prepared following 
the accident.  All negative replies 
should be properly annotated in the 
record.

3.  Following the above, the RO must 
make a specific determination as to 
whether that claimed stressor is 
sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  

4.  If, and only if, a stressor has 
been verified, schedule the veteran for 
a complete and thorough VA examination 
by a psychiatrist.  In conjunction with 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder for review.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV.  All necessary special studies or 
tests, including appropriate 
psychological testing and evaluation, 
is to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of 
the veteran's psychiatric status.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the veteran's claims of 
entitlement to service connection for 
PTSD and an increased rating for 
service-connected bilateral hearing 
loss should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


